Citation Nr: 1042229	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-38 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the service-connected coronary artery disease status 
post coronary artery bypass graft surgery. 

2.  Entitlement to a temporary total disability rating based on 
the need for convalescence beginning on August 1, 2005, following 
coronary artery bypass graft surgery for the service-connected 
disability in April 2005.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to November 
1968.    

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 2006 
of the RO.   

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in December 2007.  A transcript of 
the hearing is associated with the Veteran's claims folder.

In April 2008, the Board remanded this matter to the RO for 
additional development of the record. 

In an April 2010 rating decision, service connection was granted 
for hypertension and a 10 percent rating was assigned, effective 
on August 24, 2005.  This is a complete grant of the benefits 
sought so this issue is no longer before the Board for appellate 
review.  
 
In addition, as the Veteran has not submitted a formal 
application, the Board finds that the matter of a total rating 
based on individual unemployability by reason of service-
connected disability is not reasonably raised for appellate 
consideration at this time.  


FINDINGS OF FACT

1.  The service-connected coronary artery disease status post 
coronary artery bypass graft is manifested by findings of an 
ejection fraction of 54 percent to 60 percent; METs (metabolic 
equivalent) ranging from 5 to 12; and symptoms of shortness of 
breath, chest fullness and fatigue; without any objective 
evidence of acute congestive heart failure.   

2.  For the period beginning on August 1, 2005, the service-
connected disability picture is not shown to have been manifested 
by severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches with regular weight-
bearing prohibited, so as to require convalescence following the 
coronary artery bypass graft surgery performed in April 2005.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected coronary artery disease 
status post coronary artery bypass graft, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-
4.7, 4.104 including Diagnostic Code 7017 (2010). 

2.  The criteria for the assignment of a temporary total rating 
based on the need for convalescence following the coronary artery 
bypass graft procedure beginning on August 1, 2005 are not met.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in October 2005, March 2006, May 2008, 
September 2008, January 2010, and April 2010.  

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for an increased 
rating and a temporary total rating based on convalescence, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The March 2006 and April 2010 letters provided 
the Veteran with notice of the laws regarding degrees of 
disability or effective dates.  The claims were readjudicated in 
July 2010, thus curing any lack of timeliness of notice.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  VA treatment records dated 
from 2002 to 2010 are associated with the claims folder.  The 
private medical records from the Veteran's cardiologist are 
associated with the claims folder.  

There is no identified relevant evidence that has not been 
accounted for.  The Veteran underwent VA examinations in 2007, 
2009, and 2010 to obtain medical evidence as to the severity of 
the Veteran's service-connected disability.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  


Entitlement to a disability evaluation in excess of 30 
percent for the service-connected coronary artery disease.

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 7017, coronary bypass surgery, a 30 percent 
evaluation is warranted where there is workload of greater than 5 
METs but not greater than 7 METs resulting in resulting in 
dyspnea, fatigue, angina, dizziness or syncope; or, where there 
is evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray.  38 C.F.R. § 4.104, 
Diagnostic Code 7017 (2010). 

A 60 percent evaluation is warranted where there is evidence of 
more than one episode of acute congestive heart failure in the 
past year; or, workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id. 

A 100 percent evaluation is warranted where there is chronic 
congestive heart failure; or workload of 3 METs or less resulting 
in dyspnea, fatigue, angina, dizziness or syncope; or, left 
ventricular dysfunction with an ejection fraction of less than 30 
percent.  Id.

The 100 percent rating is to be assigned for three months 
following hospital admission for surgery.  
One MET (metabolic equivalent) is defined as the energy cost of 
standing quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination cannot be done for medical reasons, an estimation 
by a medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The evidence of record shows that, for the entire appeal period, 
the service-connected disability picture was manifested by an 
ejection fraction that ranged from 54 to 60 percent.  The METS 
level ranged from 5 to 12.  See the VA examination reports dated 
in May 2007, November 2009, and June 2010, VA treatment records 
dated in December 2009 and April 2010, and the private medical 
records from a private cardiologist dated in December 2006 and 
April 2008.  

As noted, in accordance with the provisions of Diagnostic Code 
7017, the Veteran was assigned a 100 percent rating for three 
months following the admission for the heart surgery in April 
2005.  

In order to warrant the next higher disability rating of 60 
percent, a lower ejection rate of 30 to 50 percent is necessary, 
and a lower range of METs is necessary-greater than 3 but not 
greater than 5 METs.  See Diagnostic Code 7017.  

Moreover, there is no competent evidence of more than one episode 
of acute congestive heart failure in the previous year.  Id.  
Findings of congestive heart failure were not identified at the 
times of the VA examinations in May 2007, November 2009, or June 
2010.  

Accordingly, on this record, the Board finds that the service-
connected coronary artery disease, status post coronary artery 
bypass graft did not meet the criteria required under Diagnostic 
Code 7017, for a rating in excess of 30 percent for the entire 
appeal period.  

Consideration has been given to different percentage ratings for 
different periods of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

However, staged ratings are not indicated in the present case, as 
the Board finds that the weight of the credible evidence shows 
that the Veteran's service-connected coronary artery disease has 
not warranted a rating greater than 30 percent at any time during 
the pendency of the appeal.  

As the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  The symptoms attributable to the service-connected 
coronary artery disease are addressed by established rating 
criteria.  The Board finds that the Veteran's symptoms the 
expected manifestations of the service-connected heart 
disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The record shows that the Veteran was hospitalized for coronary 
artery bypass surgery in April 2005 and was assigned a 100 
percent rating for three months through July 2005, during his 
convalescence as set forth in Diagnostic Code 7017. 

The Veteran initially asserted that he was no longer able to work 
as a machinist due to the residuals of the coronary artery bypass 
surgery and was forced to retire because his regular employer had 
no position requiring light labor.  However, he is shown to have 
subsequently returned to work as a bus driver and in a box 
factory apparently on a part time basis.  

The currently assigned 30 percent rating reflects the expected 
interference with employment as established by the diagnostic 
criteria for rating the service-connected heart disease.  See 38 
C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Significantly, in the most recent VA examination reports, it was 
noted that the Veteran had stopped working and begun receiving 
Social Security benefits at the age of 62.  

As such, the Board finds that any interference with the Veteran's 
employment is not shown to be marked so as to require 
extraschedular consideration.  See the November 2009 VA 
examination report which indicates that the coronary artery 
disease caused moderate functional impairment.   

Moreover, as noted, the Veteran has not formally applied for a 
total rating based on individual unemployability by reason of 
service-connected disability.  

Therefore, the Board concludes that remand of this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
is not required.  Shipwash v. Brown, 8 Vet. App. 218 (1995).




Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30 for coronary artery bypass surgery from 
August 1, 2005.  

Legal Criteria

A temporary total convalescent rating contemplates only a 
temporary period of time required by a veteran to recover from 
the immediate effects of surgery.  38 C.F.R. § 4.30.  

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge if the hospital treatment of 
the service-connected disability resulted in (1) surgery 
necessitating at least one month of convalescence; (2) surgery 
with severe post-operative residuals such as incompletely healed 
surgical wounds, stumps or recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); (3) immobilization by cast, without surgery, 
of one major joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 months 
beyond the initial 3 months may be made under § 4.30(a)(1), (2), 
or (3) and extensions of 1 or more months up to a 6 month period 
may be made under § 4.30(a)(2) or (3). 


Discussion

The Veteran underwent coronary artery bypass surgery on April 12, 
2005.  A 100 percent rating was assigned under Diagnostic Code 
7017 for three months following hospital admission for surgery.  
See 38 C.F.R. § 4.104, Diagnostic Code 7017.  

Diagnostic Code 7017 does not provide an extension of the 100 
percent rating assigned for hospitalization.  However, a 
temporary total rating may be assigned up to six months from the 
surgery under 38 C.F.R. § 4.30 based upon convalescence.  

The Board finds that the Veteran does not meet the criteria for 
an extension of a convalescence rating at any point during the 
time period of the appeal.  There is no evidence of incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited), at any point during the six-month period 
after the surgery.  

The medical records from the Veteran's cardiologist dated in July 
2005 indicate that he was status post coronary artery bypass 
graft and was asymptomatic.  The records indicate that the 
Veteran underwent an exercise stress test and had excellent 
functional exercise capacity and normal results. 

The Veteran has submitted no competent evidence to support his 
lay assertions that his treating physician had prevented him from 
returning to work earlier than November 2005 due to the need for 
further convalescence.  

The November 2005 VA examination report indicates that the 
Veteran was status post coronary artery bypass graft with no 
residual cardiac symptoms and that the Veteran was limited in his 
ability to lift things due to chest wall healing.   

However, this specific limitation itself does not equate with 
severe post-operative residuals such as incompletely healed 
surgical wounds, stumps or recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast or factors requiring further convalescence after July of 
2005.

The governing law and regulation are explicit in their language.  
In the absence of the severe post surgical residuals enumerated 
above, there is no basis for the assignment of additional 
convalescence benefits beyond August 1, 2005.  The preponderance 
of the evidence is against the Veteran's claim.   


ORDER

An increased rating in excess of 30 percent for the service-
connected coronary artery disease status post coronary artery 
bypass graft is denied. 

An extension of the temporary total rating based convalescence 
for the service-connected coronary artery disease status post 
coronary artery bypass graft beyond August 1, 2005, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


